RIGHTS — JUDGES — RETIREMENT SYSTEM BENEFITS The word "rights" within H.B. 1542, 32nd Oklahoma Legislature, 2nd Session (1970), Section 9, does not operate to enlarge or to diminish either the benefits received by a justice or judge participating in the Public Employees Retirement System or the contribution rate originally established by the Board of Trustees of the Oklahoma Public Employees Retirement System.  The Attorney General has had under consideration your letter dated May 13, 1970, wherein you, in effect, ask the following question: Does the word "rights" within H.B. 1542, 9, 32nd Oklahoma Legislature, 2nd Session (1970), apply to both the benefits to be received by a Justice or Judge participating in the Public Employees Retirement System and his contribution rate originally established by the Board of Trustees of the Oklahoma Public Employees Retirement System? A review of H.B. 1542, 32nd Oklahoma Legislature, 2nd Session (1970), reveals the following: 1. The Title of H.B. 1542 states in part: ". . . . EXCLUDING CERTAIN JUSTICES AND JUDGES FROM THE EFFECT OF THIS ACT. . ." 2. Section 5 of H.B. 1542 amends 74 O.S. 913 [74-913] (1969), in relevant part as follows: "(d) In addition. . . all elected state officials serving after January 1, 1964, as a state elected official and having completed six (6) years or more of credited service as an elected state official and having paid to the Oklahoma Public Employees Retirement System sufficient contributions which shall be determined by the board of trustees shall receive a minimum of Seventy-five Dollars ($75.00) monthly benefits and shall receive an additional Twelve Dollars and fifty cents ($12.50) per month for each additional year of service, or any such elected state official serving after July 1, 1970, and having completed six (6) years or more of credited service as an elected state official may elect to contribute six percent (6%) of his annual compensation up to but not exceeding Twelve Thousand Dollars ($12,000.00) and shall receive a minimum of One Hundred Twenty Dollars ($120.00) monthly benefits and shall receive an additional Twenty Dollars ($20.00) per month for each additional year of service.  3. Section 9 of H.B. 1542, provides: "The provisions of this act shall not operate either to enlarge or to diminish any rights any Justice or Judge may now have under the provisions of the Public Retirement System." The Legislature has clearly expressed its intent in the Title of H.B. 1542, supra, and Section 9 thereof in that the provisions of H.B. 1542 shall not operate either to enlarge or to diminish any rights any Justice or Judge may now have under the provisions of the Public Retirement System. Therefore, there is no need to apply the rules or canons of statutory construction since they are merely aids for ascertaining legislative intent by resolving doubts. See Smith v. Langston, 204 Okl. 444, 230 P.2d 736,737 (1951) and Ex Parte Higgs, 97 Okl. Cr. 338, 263 P.2d 752,754 (1953).  The Attorney General is of the opinion your question should be answered in the affirmative. The word "rights" within H.B. 1542, 32nd Oklahoma Legislature, 2nd Session (1970), Section 9, does not operate to enlarge or to diminish either the benefits received by a justice or judge participating in the Public Employees Retirement System or the contribution rate originally established by the Board of Trustees of the Oklahoma Public Employees Retirement System.  (Marvin E. Spears)